Registration No. 333-88990 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 2 ON FORM S-8 TO FORM S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 OLIN CORPORATION (Exact name of registrant as specified in its charter) Virginia 13-1872319 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 190 Carondelet Plaza, Suite 1530, Clayton, Missouri (Address of Principal Executive Offices) (Zip Code) CHASE INDUSTRIES INC. 1 CHASE INDUSTRIES INC. 1 CHASE INDUSTRIES INC. 1997 NON-EMPLOYEE DIRECTOR STOCK OPTION PLAN (Full title of the plans) G. H. Pain Senior Vice President, General Counsel and Secretary Olin Corporation 190 Carondelet Plaza, Suite 1530 Clayton, Missouri 63105 (Name and address of agent for service) 314-480-1400 (Telephone number, including area code, of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer X Accelerated filer Non-accelerated filer Smaller reporting company DEREGISTRATION OF SECURITIES This Post-Effective Amendment No. 2 relates to the Registration Statement on Form S-8 filed as Post-Effective Amendment No. 1 to the Registration Statement on Form S-4 (Commission File No. 333-88990) filed with the Securities and Exchange Commission on September 27, 2002, pertaining to the registration of 921,388 shares of common stock, issuable under the Chase Industries Inc. 1994 Long Term Incentive Plan, the Chase Industries Inc. 1997 Executive Deferred Compensation Stock Option Plan and the Chase Industries Inc. 1997 Non-Employee Director Stock Option Plan (the “Plans”).The Registrant is filing this Post-Effective Amendment No. 2 to deregister all shares of common stock that have not been sold or otherwise issued under the Plans. 2 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Post-Effective Amendment No. 2 to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Clayton, State of Missouri, on May 7, 2012. OLIN CORPORATION By: /s/ George H. Pain George H. Pain, Senior Vice President, General Counsel and Secretary Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment No. 2 to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated. /s/ Joseph D. Rupp /s/ Randall W. Larrimore Joseph D. Rupp Chairman, President, Chief Executive Officer and Director (Principal Executive Officer) Randall W. Larrimore Director /s/ John E. Fischer /s/ John M. B. O’Connor John E. Fischer Senior Vice President and Chief Financial Officer (Principal Financial Officer) John M. B. O’Connor Director /s/ Todd A. Slater /s/ Richard M. Rompala Todd A. Slater Vice President, Finance and Controller (Principal Accounting Officer) Richard M. Rompala Director /s/ Gray G. Benoist /s/ Philip J. Schulz Gray G. Benoist Director Philip J. Schulz Director /s/ Donald W. Bogus /s/ Vincent J. Smith Donald W. Bogus Director Vincent J. Smith Director 3 /s/ C. Robert Bunch C. Robert Bunch Director 4
